DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “each exterior surface of the edible pet chew is at least 90% free from undulations, blisters and bumps”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches at Par. 0056 A "smooth surface" of the chew means a surface that is substantially free from undulations, blisters and bumps and though the examples teach the die with dovetail design was found to avoid a blistered, rough outer surface and produce an acceptably smooth outer surface.  The specification and drawing are silent to the claimed “at least 90%”.  In addition, relative the phrase “at least 90%” which encompasses 100%, the specification and drawing are silent to 100% free from undulations, blisters and bumps including on a microscopic size.

Claims 1 and 16-18 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling at Par. 0056 A "smooth surface" of the chew means a surface that is substantially free from undulations, blisters and bumps and though the examples teach the die with dovetail design was found to avoid a blistered, rough outer surface and produce an acceptably smooth outer surface.  The specification does not reasonably provide enablement for “each exterior surface of the edible pet chew is at least 90% free from undulations, blisters and bumps”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although the specification makes reference a desired relative term “smooth surface”, the teaching of “at least 90%“ and more specifically where the phrase “at least 90%” encompasses 100% free from, is not disclosed in the specification and thus the phrase of claim 1 lacks enablement.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not embodiments within the scope of claims 1 and 16-18 can be used as claimed and whether claims 1 and 16-18 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to Independent claim 1, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claim 1 reads on “each exterior surface of the edible pet chew is at least 90% free from undulations, blisters and bumps”, which encompasses 100% free from, while the specification is silent to a 100% free from surface.  The specification is silent to a perfectly smooth surface, without any imperfections, including at the microscopic scale.
(b) There is no direction or guidance presented for each exterior surface of the edible pet chew is at least 90% free from undulations, blisters and bumps”, which encompasses 100% free from.  The specification is silent to a perfectly smooth surface, without any imperfections, including at the microscopic scale, i.e. 100%.
 (c) There is an absence of working examples concerning a perfectly smooth surface, without any imperfections, including at the microscopic scale, i.e. 100%..
		In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1 and 16-18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “undulations, blisters and bumps” in claim 1 is rejected, as it is a relative term, which renders the claim indefinite.  The individual terms “undulations”, “blisters” and “bumps” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “undulations”; it is unclear if the phrase is with respect to dips relative the exterior surface, with respect to extending from the exterior surface, or something different altogether.  It is unclear as to what degree of difference is encompassed by this phrase, if not an “undulation”.  It is unclear as to what is encompassed by the phrase “blisters”.  It is unclear as to what degree of difference is encompassed by this phrase, if not a “blister”.  It is unclear as to what is encompassed by the phrase “bumps”.  It is unclear as to what degree of difference is encompassed by this phrase, if not a “bump”.  It is unclear what degree of difference is encompassed by “undulations, blisters and bumps”, it is unclear if the phrase is with respect to a desired size.
The phrase “each exterior surface of the edible pet chew is at least 90% free from undulations, blisters and bumps” in claim 1 is rejected, as it is unclear if the phrase “free from” is limited to only “undulations, blisters and bumps”, if the phrase is with respect to any and all irregularities relative the exterior surface including cracks and/or projections regardless of size, with respect to a minimum size, with respect to a discontinuous surface, i.e. “undulations, blisters and bumps” relative the formed radial ridges extending from the body, or something different altogether.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (20040086616) in view of Tsengas (7032541).
Nie teaches a method of making an edible pet chew (par. 0002), the method comprising:
preparing a dry mix comprising a pre-gelatinized cereal flour (par. 0012);
metering the dry mix (par. 0019 metered relative specific amount or par. 0025 feed) into an extruder (par. 0019, 0021) comprising an extrusion die (par. 0019, 0021)
adding a hydrogen bond-forming component to the dry mix to form a dough (par. 0013; par. 0014);
promoting nucleation of the dough by subjecting the dough to a combination of shear (par. 0021, 0025) and temperature in the extruder (par. 0019, table 2) and
directing the nucleated dough through an opening of the extrusion die (par. 0021; par. 0025) comprising grooves (table 2 penta-star; groove to produce star), each of the grooves has an open end (table 2 inner star) and a bottom surface opposite to the open end (star point).
Nie teaches a product which in the instant case is taken to comprise each exterior surface at least 90% free from undulations, blisters and bumps, i.e. horizontal axis or vertical axis and/or with respect to a particular cross-sectional profile, i.e. continuous over length.
Nie teaches extrusion of starch based products in addition to teaching the die cross-sectional shape is not limited (0021) and thus one of ordinary skill in the art would have been motivated to look to the art of dies having particular cross-sectional profiles.
Tsengas teaches a pet chew manufactured by extrusion (col. 4 lines 42-43) having an elongated body and a plurality of ribs and a corresponding plurality of interstitial spaces formed there between (col. 3 lines 35-38).
Thus since Tsengas teaches a same pet chew product manufactured via a same extrusion process as Nie, and since Nie further teaches the shape of the die is a design choice to achieve a particular cross sectional profile.  It would have been obvious to one of ordinary skill in the art to substitute one die with that of another as taught by Nie (par. 0021), and more specifically a die comprising grooves where each groove has an open end and a bottom surface opposite to the open end, and the width of the bottom surface is greater than the width of the open end, wherein the opening of the extrusion die has a center and an outer periphery, the bottom surface of each of the grooves is positioned along the outer periphery, and the distance from the open end of each groove is to the center is less than the distance from the bottom surface to the center.  For its art recognized and applicants intended purpose of a desired cross sectional profile which produces a same product configuration as applicants for its art recognized purpose of producing a pet chew manufactured by extrusion (col. 4 lines 42-43) having an elongated body and a plurality of ribs and a corresponding plurality of interstitial spaces formed there between (col. 3 lines 35-38) thus providing the advantage of a product which due to the plurality of ribs and plurality of interstitial spaces cooperatively imping a consumable treat as further taught by Tsengas (col. 3 lines 38-40).
In addition, a person of ordinary skill in the art also would have found a desired die configuration obvious for the purpose of achieving a desired cross sectional shape as taught by Tsengas since the die is merely a shaping means specific to one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of a design choice to achieve a particular cross sectional profile.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (20040086616) in view of Miller et al. (5538744).
Nie teaches a method of making an edible pet chew (par. 0002), the method comprising:
preparing a dry mix comprising a pre-gelatinized cereal flour (par. 0012);
metering the dry mix (par. 0019 metered relative specific amount or par. 0025 feed) into an extruder (par. 0019, 0021) comprising an extrusion die (par. 0019, 0021)
adding a hydrogen bond-forming component to the dry mix to form a dough (par. 0013; par. 0014);
promoting nucleation of the dough by subjecting the dough to a combination of shear (par. 0021, 0025) and temperature in the extruder (par. 0019, table 2) and
directing the nucleated dough through an opening of the extrusion die (par. 0021; par. 0025) comprising grooves (table 2 penta-star; groove to produce star), each of the grooves has an open end (table 2 inner star) and a bottom surface opposite to the open end (star point).
Nie teaches a product which in the instant case is taken to comprise each exterior surface at least 90% free from undulations, blisters and bumps, i.e. horizontal axis or vertical axis and/or with respect to a particular cross-sectional profile, i.e. continuous over length.
Nie teaches extrusion of starch based products in addition to teaching the die cross-sectional shape is not limited (0021) and thus one of ordinary skill in the art would have been motivated to look to the art of dies having particular cross-sectional profiles.
Miller teaches extrusion molding with a die means for providing ridges and valleys on the outer surface of a starch based product by extruding through a die as also taught by Nie.
Thus since Miller teaches a same extrusion process as Nie, and since Nie further teaches the shape of the die is a design choice to achieve a particular cross sectional profile.  It would have been obvious to one of ordinary skill in the art to substitute one die with that of another as taught by Nie (par. 0021), and more specifically and as taught by applicants specification a die comprising grooves of triangular cross section as further taught by Miller (col. 3 lines 57-60) such that the die comprising grooves where each groove has an open end and a bottom surface opposite to the open end, and the width of the bottom surface is greater than the width of the open end, wherein the opening of the extrusion die has a center and an outer periphery, the bottom surface of each of the grooves is positioned along the outer periphery, and the distance from the open end of each groove is to the center is less than the distance from the bottom surface to the center.  For its art recognized and applicants intended purpose of a desired cross sectional profile formed by extruding through a die comprising grooves arranged on the inner surface and the pattern of grooves arranged so as to form ridges at the grooves on the outer surface of the extruded product as taught by Miller (col. 2 lines 40-45) and more specifically triangular in cross section ridges extending from the core as further taught by Miller (col. 3 lines 58-60).
In addition, a person of ordinary skill in the art also would have found a desired die configuration obvious for the purpose of achieving a desired cross sectional shape as taught by Miller since the die is merely a shaping means specific to one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of a design choice to achieve a particular cross sectional profile such as in the instant case triangular ridges.


Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (20040086616) in view of Tsengas (7032541) and further in view of Cupp et al. (20020090444).
Nie teaches a long lasting pet chew which are extruded under heat and shear conditions and thus one of ordinary skill in the art would have been motivated to look to the art of dog chew properties under the same operating conditions.
Thus since Nie recognizes and teaches the desire impart specific properties to the chew to achieve a long lasting pet chew (par. 0002, 0012 last 4 lines) and since Cupp et al. teaches a same pet chew.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired density as taught by Cupp et al. (par. 0012; .25kg/L) and which is typical of a same pet chew and achieving the desired benefit of a matrix which significantly reduces the brittleness of the pet food as taught by Cupp (par. 0010) and desired by Nie.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (20040086616) in view of Tsengas (7032541) and further in view of Townsend et al. (20080138464).
Nie teaches a long lasting pet chew which are extruded under heat and shear conditions and thus one of ordinary skill in the art would have been motivated to look to the art of dog chew properties under the same operating conditions.
Thus since Nie recognizes and teaches the desire impart specific properties to the chew to achieve a long lasting pet chew (par. 0002, 0012 last 4 lines) in addition to teaching the use of different flour sources and since Townsend teaches a same pet chew.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired caloric density relative a desired type of flour as taught by Townsend (par. 0010; .8 g/mL) and which is typical of a same pet chew and achieving the desired benefit of a a nutritionally complete pet food product as taught by Townsend (par. 0002).


Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (20040086616) in view of Miller et al. (5538744) and further in view of Cupp et al. (20020090444).
Nie teaches a long lasting pet chew which are extruded under heat and shear conditions and thus one of ordinary skill in the art would have been motivated to look to the art of dog chew properties under the same operating conditions.
Thus since Nie recognizes and teaches the desire impart specific properties to the chew to achieve a long lasting pet chew (par. 0002, 0012 last 4 lines) and since Cupp et al. teaches a same pet chew.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired density as taught by Cupp et al. (par. 0012; .25kg/L) and which is typical of a same pet chew and achieving the desired benefit of a matrix which significantly reduces the brittleness of the pet food as taught by Cupp (par. 0010) and desired by Nie.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (20040086616) in view of Miller et al. (5538744) and further in view of Townsend et al. (20080138464).
Nie teaches a long lasting pet chew which are extruded under heat and shear conditions and thus one of ordinary skill in the art would have been motivated to look to the art of dog chew properties under the same operating conditions.
Thus since Nie recognizes and teaches the desire impart specific properties to the chew to achieve a long lasting pet chew (par. 0002, 0012 last 4 lines) in addition to teaching the use of different flour sources and since Townsend teaches a same pet chew.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired caloric density relative a desired type of flour as taught by Townsend (par. 0010; .8 g/mL) and which is typical of a same pet chew and achieving the desired benefit of a nutritionally complete pet food product as taught by Townsend (par. 0002).


Response to Arguments
	With respect to applicants urging directed to support for the amendment.  It is initially noted the urged “substantially free from” does not provide for 100%.  In fact the specification appears to distinguish from 100% by providing the definition of a smooth surface, “substantially free from”.  With respect to applicants urging of + or – 10%, as noted by applicant the specification teaches such with respect to a “referenced number”.  The specification is silent to a referenced number relative the exterior surface, and merely teaches “substantially” which is not a referenced number.
	Thus applicants specification is silent to subtracting 10 from 100% to arrive at applicants claimed “at least 90%” free from.
With respect to applicants urging of a desired exterior surface, it is initially noted applicants claimed die produces a product comprising ridges.  With respect to applicants urging of a consequence as a result of a desired shape of the die, Tsengas and Miller are relied upon to teach products and die for producing a same core comprising ridges.  More specifically with respect to applicants urging directed to dovetail grooves, applicants specification teaches such as triangular in cross section where Miller teaches extrusion die comprising grooves for forming triangular in cross section spaces between adjacent ridges.
With respect to applicants urging of unexpected results and the previously provided Declaration, Tsengas and Miller teach a same die as claimed. Importantly Nie teaches applicants same claimed dough combination in addition to a same claimed subjecting of the dough to shear and temperature in an extruder.  Though applicant urges a specific result due to a claimed shape of the die, importantly the claimed shape is known in the prior.  It is further noted applicants claims do not distinguish surface properties but merely that the surface is “free from undulations, blisters and bumps” which is taught by the prior art.
Applicant has not provided evidence sufficient to show the die structure as taught by Tsengas and Miller are not capable of achieving a desired outcome relative the teachings of Nie specific to extruding nucleated dough.
Though applicant urges a desired outcome due to the shape however and importantly the claimed shape as claimed is known in the prior art.
	With respect to applicants urging Nie does not recognize a smooth surface, importantly Nie does not teach undulations, blisters and bumps and claimed, i.e. free from.
	In addition, Tsengas and Miller are relied upon to teach products and die for producing a same core comprising ridges.  More specifically with respect to applicants specification dovetail grooves, applicants specification teaches such as triangular in cross section where Miller teaches extrusion die comprising grooves for forming triangular in cross section spaces between adjacent ridges.
With respect to applicants urging the prior art is directed to a different extruding material, and with respect to applicants urging of prong 1, and thus response to applicant's arguments against the references individually it is noted, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), and thus while Tsengas does not disclose all the features of the present claimed invention, Tsengas is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely Applicants claimed extrusion die is known in the art.  
With respect to applicants urging of “edible” importantly primary reference Nie teaches such.
With respect to applicants urging of prong two, one of ordinary skill in the art would recognize different substrates relative a same extrusion die, to accomplish the same result, i.e. a finally shaped extruded product.
With respect to applicants urging that the triangle of Miller would result in a different shape, it is noted that Miller teaches the shape as a ridge shape which extends from the inner surface.  Thus where the half elliptical surface of the product fig. 1 is substituted as a triangle as taught (col. 3 line 50) the ridge ref. 14 would comprise the point and thus a die as taught by fig. 3 for producing ridges which can have any desirable shape including triangular.
With respect to applicants urging directed to “design choice" as noted above the product is not defined by properties other than a desired surface without undulations, blisters and bumps.  Nie specifically teaches applicants nucleated dough and directing such through a die.   Though applicant urges properties only attained by the claimed die, applicants specification teaches the desired grooves have a substantially triangular cross-section as specifically taught by Miller and Tsengas.
With respect to applicants urging that the modeling of the Declaration defines that different shapes from that claimed create pressure differences, as noted above the comparison is with respect to differently shaped dies.  The examiner is not urging all dies would achieve a same result but that a known die of a same shape would produce the claimed “substantially flat exterior surface”.  Importantly the surface is the only limiting quality of the product itself which is defined by the die shape which is known and taught by the prior art.
In response to applicant's arguments against Cupp and Townsend, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case the references teaches applicants claimed properties with respect to a same dog chew and as disclosed as the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792